The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-46, 49-52, 54-57, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braams. The teachings of Braams have been discussed above.
Braams discloses a smart card reader with a secure feature comprising: receiving a request for authentication (see cure user authentication, col. 14, line 22+); generating a counter value (see col. 6, line 64+); generating a generated encrypted value by encrypting the counter value and a private key associated with the card (the log data, including the counter value, is encrypting using public-private key pair, see col. 29, line 59+); receiving a received encrypted value; and authenticating the user based on a comparison of the generated encrypted value and the received encrypted value (see col. 31, line 29+. (See fig. 3a-b). The prior art discloses hashing function as a way of further securing the data and hashing is very common as a cryptographic function for securing data to prevent frauds, which therefore, obvious.
Regarding claims 42-45, the counter value may be incremented/decremented based on a specific scheme or algorithm within the application (see col. 18, lines 15-44).
Regarding claim 46, wherein the method further comprises the step of transmitting instructions configured to cause a user device to complete an action associated with the request for authentication (once the user and/or the transaction is verified/authenticated, the user can complete the transaction, see fig. 3b, step 354).
Regarding claim 49, wherein the method further comprises the steps of: determining the received encrypted value and the generated encryption value are not equal; generating a fraud alert message; and transmitting the fraud alert message (if the comparison does not match, the user will not be able to execute the transaction).
Regarding claim 50, wherein the authentication request comprises an account number associating the user to the transaction card (see fig. 1, smart card 98).
Regarding claims 57 and 60, the limitations have been met in the rejection of claims 41-46 and 49-50.
Regarding claim 51, 52, 54-56, Braams disclose that the reader may interact with the reader wirelessly but fails to disclose that the card includes a radio frequency transmitter, a near field communication tag coupled to the microprocessor for storing the counter values and private keys. However, radio transmitters are well known in the art for wireless communication between cards and readers. With respect to using nearfield communication tag as the storage medium for the storing the data and information to authenticate and execute transactions is a matter of engineering design choice meeting customer requirements. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Braams to includes the well- known radio frequency transmitter for providing wireless communication between the card and the reader and to have near field communication tag as the storage medium for storing data for processing transaction and for authenticating users. Therefore, to modify the prior art as such would have been an obvious extension. The initial value store in a card is unique to the card that it is installed. The prior art discloses hashing function as a way of further securing the data and hashing is very common as a cryptographic function for securing data to prevent frauds, which therefore, obvious. The counter value is reset (increment/decrement) for every authentication and/or transaction. With respect to the type of card (entry/passport/license), such limitation is matter of engineering choice for meeting specific customer requirements, which therefore, obvious.
Regarding claims 57 and 60-62, the limitations have been met in the rejection of claims 41-46 and 49-50.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-52 and 54-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 10,878,651 (hereinafter ‘651 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention a broader recitation of the claims in the ‘651 Patent. For instance, in claim 41 of the current application and in the ‘651 Patent, the applicant claims:
Application No. 17/095,584
Patent No. 10,878,651
A non-transitory computer readable medium 

including instructions, which, when

executed by a processor, cause the processor 

to perform a method for authenticating a user 

with a card, the method comprising:

receiving a request for authentication;

generating a counter value;

generating a generated encrypted value by 

encrypting the counter value and a private key

associated with the card; wherein the 

generated encrypted value comprises a hash 

function of the counter value and the private 

key; receiving a received encrypted value; 

and authenticating the user based on a 

comparison of the generated encrypted value 

and the received encrypted value.

A non-transitory computer readable medium including instructions, which, when executed by a processor, cause the processor to perform a method for authenticating a user with a transaction card, the method comprising: receiving, via a network, a request for authentication from a user device associated with the transaction card; applying, in response to the request for authentication, an algorithm to generate a counter value; obtaining, from a database, a private key associated with the transaction card; generating a generated encrypted value by encrypting the counter value and the private key; receiving, from the user device, a received encrypted value generated by the transaction card; authenticating the user based on a comparison of the generated encrypted value and the received encrypted value; and transmitting, to the user device, instructions configured to cause the user device to complete an action associated with the request for authentication.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-18 of the ‘651 Patent as a general teaching for a non-transitory computer readable medium, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘651 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘651 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Allowable Subject Matter
Claims 47-48 and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the applicant teaches a card device and a method thereof which includes instructions for authenticating users by generating a counter value upon receiving an authentication request, generating a generated encrypted value by encrypting the counter value and a private key associated with the card, generating a plurality of counter values, generating a plurality of generated encrypted values by encrypting the private key and each of the plurality of counter values, storing the plurality of generated encrypted values, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant’s argument that the prior art does not disclose hashing the counter value with the private key, the examiner respectfully disagrees. The claimed private key associated with card is not the “public/private key pair) used the encrypting and decrypting information. The claimed private key is data associated with the card, it could be any data (i.e. serial number, name, address, ID, etc.). Such information is used to encrypt the card information. With respect to hashing, the prior art discloses hashing function as a way of further securing the data and hashing is very common as a cryptographic function for securing data to prevent frauds, which therefore, obvious. The type of information used in the hashing function a is just merely a matter of choice for meeting customer requirements. For instance, card serial number, account information, etc. could  be used as data points for encrypting card information through hashing. The applicant’s argument is not persuasive. Refer to the rejection above.
	No arguments were presented with respect to the double patent rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876